DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The claim is rejected because there is no antecedent support in claim 1 for “the feed gas”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-4 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arora (US 20130144087) (appears on the PTO-892).
 	Arora teaches co-gasification processes for forming syngas from aquatic biomass and a fossil fuel (coal) (see abstract and para 0033) and a gasification process for forming syngas from biomass (see para 0045).  The biomass selected may vary widely.  In some exemplary embodiments, the biomass comprises a material selected from the group consisting of timber harvesting residues, forest residues, softwood chips, hardwood chips, tree branches, tree stumps, leaves, bark, sawdust, off-spec paper pulp, paper mill wastes, paper mill sludge, highway clippings, wood pellets, pelletized refuse-derived fuel, and combinations thereof.  In another embodiment, the biomass comprises a material selected from the group consisting of wheat straw, rice straw, willow, alfalfa, bagasse, and combinations thereof.  The biomass may be derived from a second generation biomass source.  The aquatic biomass is selected from the group consisting of microalgae, macroalgae, micro-plants, duckweed, water hyacinth, cattails, banana tree stem, kelp, and green algae (see para 0023).  In some embodiments, lignocellulosic feedstocks may be used as the source of biomass (see para 0049). Since Arora teaches the same biomass material as that of the present invention, it inherently meets the limitation regarding the biomass comprises from about 45 to about 55 wt% oxygen.
 	In a fixed bed gasifier, the configuration may be updraft or downdraft.  
The biomass is passed through consecutive zones of drying, pyrolysis and char 
combustion.  As shown in FIG. 3A, the biomass enters the top of an updraft 
gasifier 301 in line 302 via a lock hopper or rotary valve.  An oxygen stream 
enters the gasifier in line 304 and reacts with char in the combustion zone to 
form carbon monoxide, carbon dioxide and water.  The gases flow upward, as 
shown by the arrows.  The biomass flows counterflow to the oxygen stream and 
goes through the stages of drying, devolatilizing and char combustion.  
Temperatures in the char combustion zone may be as high as 1200.degree.  C. and 
the hot gas provides energy for the heating, drying and pyrolysis of the 
biomass feedstock.  During pyrolysis, the gas contacts the biomass feedstock at 
a temperature in the range of 400 C to 800 C. The biomass is devolatilized to form pyrolysis products and char.  Unburned char and ash exit via line 303.  The resulting stream, e.g., product gas, exits the gasifier in line 305 at a temperature ranging from 800 C. to 1000 C. (see para 0071)
Claims 6-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach contacting the first reactant with a catalyst prior to reacting the source of biomass and feed gas, wherein the catalyst comprises at least one metal atom, metal oxide or metal ion, nor does the prior art teach contacting the catalyst with a catalyst support.
The prior art made of record and not relied upon is cited for teaching the general state of the art and is considered pertinent to applicant's disclosure.


 	
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.

 For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        17114427/20220813